 Case 1:18-cr-00681-WFK Document 53 Filed 03/19/19 Page 1 of 1 PageID #: 926
                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York
MSA/MEB                                                271 Cadman Plaza East
F. #2016R00695                                         Brooklyn, New York 11201



                                                       March 15, 2019

By Email

Michael Schachter, Esq.
Randall W. Jackson, Esq.
Casey Donnelly, Esq.
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019-6099


                Re:      United States v. Jean Boustani et al.
                         Criminal Docket No. 18-681 (WFK)

Dear Counsel:

              Enclosed please find further discovery pursuant to Rule 16 of the Federal Rules of
Criminal Procedure. The government again requests reciprocal discovery from the defendant.

                •     Open Source Materials: 1
                      DOJ0002076325 – DOJ0002076712.

                                                       Very truly yours,

                                                       RICHARD P. DONOGHUE
                                                       United States Attorney
                                                       Eastern District of New York

                                               By:                /s/
                                                       Matthew S. Amatruda
                                                       Mark E. Bini
                                                       Assistant U.S. Attorneys
                                                       (718) 254-7012/8761


       1
      Translations of the Mozambique Parliamentary materials bates stamped
DOJ0002076636 – DOJ0002076712 were provided by the Securities and Exchange
Commission.
